         Case 4:19-cv-06013-JST Document 107 Filed 06/05/20 Page 1 of 2



 1   CHRISTOPHER J. CARR (SBN 184076)         SCOTT A. KELLER (pro hac vice)
     Chris.Carr@BakerBotts.com                Scott.Keller@BakerBotts.com
 2   NAVI SINGH DHILLON (SBN 279537)          BAKER BOTTS LLP
 3   Navi.Dhillon@BakerBotts.com              700 K. St. NW
     BAKER BOTTS LLP                          Washington, DC 20001
 4   101 California Street, Suite 3600        Telephone: (202) 639-7700
     San Francisco, California 94111
 5   Telephone: (415) 291-6200
 6   Attorneys for Industry Defendant-Intervenors
 7   AMERICAN FARM BUREAU FEDERATION; AMERICAN
     FOREST RESOURCE COUNCIL; AMERICAN PETROLEUM
 8   INSTITUTE; FEDERAL FOREST RESOURCE COALITION;
     NATIONAL ALLIANCE OF FOREST OWNERS; NATIONAL
 9   ASSOCIATION OF HOME BUILDERS; NATIONAL
     CATTLEMEN’S BEEF ASSOCIATION; and PUBLIC LANDS
10   COUNCIL

11

12

13

14                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
15                                 OAKLAND DIVISION
16

17   STATE OF CALIFORNIA, et al.,             Case No. 4:19-cv-06013-JST
18                  Plaintiffs,               CERTIFICATION OF INTERESTED
                                              ENTITIES OR PERSONS
19         v.
                                              Judge:     Hon. Jon S. Tigar
20   DAVID BERNHARDT, U.S. Secretary of the
     Interior, et al.,
21
                    Defendants.
22

23

24

25

26

27

28

     CERTIFICATION OF INTERESTED ENTITIES                       CASE NO. 4:19-cv-06013-JST
     OR PERSONS
          Case 4:19-cv-06013-JST Document 107 Filed 06/05/20 Page 2 of 2



 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 2   named parties, there is no such interest to report.

 3
      Dated: June 5, 2020                             BAKER BOTTS LLP
 4

 5                                                    /s/ Christopher J. Carr
                                                      CHRISTOPHER J. CARR
 6
                                                      Counsel for Industry Defendant-Intervenors
 7                                                    AMERICAN FARM BUREAU FEDERATION,
                                                      AMERICAN FOREST RESOURCE COUNCIL,
 8                                                    AMERICAN PETROLEUM INSTITUTE,
                                                      FEDERAL FOREST RESOURCE COALITION,
 9                                                    NATIONAL ALLIANCE OF FOREST OWNERS,
                                                      NATIONAL ASSOCIATION OF HOME
10                                                    BUILDERS, NATIONAL CATTLEMEN’S BEEF
                                                      ASSOCIATION, and PUBLIC LANDS COUNCIL
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           -1-
      CERTIFICATION OF INTERESTED ENTITIES                                      CASE NO. 4:19-cv-06013-JST
      OR PERSONS
